DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 10915833 B2) in view of Miller (US 10408913 B2).

Regarding claim 1, Ho teaches a system for detecting, confirming, or analyzing signals, (Ho, Fig. 1 and Col. 4 Lines 25-40) comprising: a computing device comprising a memory and a processor (Ho, Fig. 2 and Col. 4 Lines 40-70); and a telecommunication signal classifier (Ho, Fig. 2, support vector machine(s) (SVMs) 204), comprising a plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the plurality of programming instructions (Ho, Fig. 2 and Col. 4 Lines 40-70), when operating on the processor, cause the computing device to: receive signal information (Ho, Fig. 3, radio/RF signals are received from antenna(s)); use “signal data generator”  to produce compact datasets (Ho, Fig. 2 and Col. 4 Line 45-Col. 5 Line 20, signal data generator 201 produces sample sets with modulation types); and use the compact datasets to train machine learning algorithms (Ho, Fig. 2 and Col. 4, support vector machine (SVM) machine learning algorithms are employed (i.e. trained) for signal classification) to detect (Ho, Figs. 3, 7 and Col. 8 Lines 40-65, calculates (i.e. detects) features based on received radar signals of modulation types), identify (Ho, Figs. 3, 7 and Col. 8 Lines 40-65,  determination of (i.e. identity) whether the calculated features of the received radar signals is one of modulation types (i.e. signal/type of  interest) or not), and classify telecommunication signals (Ho, Figs. 3, 7 and Col. 8 Lines 40-65, the signal is classified as no modulation or one of the modulation types (i.e. signal/type of interest)).
However, Ho does not specifically teach the “sample sets (i.e. compact datasets)” as taught is based on image processing algorithms in multiple frequency and time resolutions.
Miller teaches collect RF signals from one or more unused RF bandwidths within an environment over various periods of time (i.e. multiple frequency and time resolutions), preprocess (i.e. image processing algorithms) the collected RF signals into multiple sets of RF sample data (i.e. compact datasets) (Miller, Figs. 1-3 and Col. 5 Lines 45-Col. 6 Line 15).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Miller into Ho to processing input data into datasets.

Regarding claim 2, method of claim 2 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/3/2022